SEPARATE CONCURRING OPINION.
FARRINGTON, J.
I concur in section I of the opinion of Judge Sturgis, and concur in the result reached in his opinion affirming the judgment. As to section II of his opinion concerning the construction to be placed on the word “tankage,” used in the contract, I am of the opinion that when this word was used in the written contract the parties knew, or must have known, that it had a technical trade meaning and were bound by the limits and scope of that meaning. [Heyworth v. Miller Grain & Elevator Co., 174 Mo. 171, 185, 73 S. W. 498.] To parties engaged in the fertilizer business, the word “tankage” has a well-defined meaning, and when used in a written contract by-parties engaged in that particular business, to allow either of them to introduce oral evidence which would vary or modify that particular trade meaning would be as erroneous as to admit oral testimony to vary terms of a written contract where all the words have a general, well-defined, meaning, and are not used as trade terms. The instructions of the trial court, to my mind, put the question fairly to the jury.